Exhibit 10.9

EXECUTION VERSION

FIFTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT

FIFTH AMENDMENT AND CONSENT TO CREDIT AGREEMENT, dated as of July 14, 2009 (this
“Fifth Amendment”), among COOPER-STANDARD HOLDINGS INC., a Delaware corporation
(f/k/a CSA Acquisition Corp.) (“Holdings”), COOPER-STANDARD AUTOMOTIVE INC., an
Ohio corporation (the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA
LIMITED, a corporation organized under the laws of Ontario (the “Canadian
Borrower”), COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V. (f/k/a
STEFFENS BEHEER BV), a company incorporated under the laws of The Netherlands
(the “Dutch Borrower” and together with the U.S. Borrower and the Canadian
Borrower, the “Borrowers” and each a “Borrower”), various LENDERS party to the
Credit Agreement referred to below, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent (in such capacity, the “Administrative Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meaning provided to such terms in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, Holdings, the U.S. Borrower, the Canadian Borrower, the Dutch Borrower
(collectively, the “Credit Agreement Parties”), various Lenders, the
Administrative Agent and certain other Agents have entered into a Credit
Agreement, dated as of December 23, 2004 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Credit Agreement”);

WHEREAS, the Credit Agreement Parties have notified the Administrative Agent
that the U.S. Credit Parties expect to file as debtors-in-possession (in such
capacity, the “U.S. Debtors”) under Chapter 11 of the Bankruptcy Code
(collectively, the “U.S. Bankruptcy Filings”) in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, the Credit Agreement Parties have notified the Administrative Agent
that the Canadian Borrower (the “Canadian Debtor”) expects to file proceedings
pursuant to the Companies Creditors Arrangement Act of Canada (collectively, the
“Canadian Bankruptcy Filings” and together with the U.S. Bankruptcy Filings, the
“Bankruptcy Filings”) in the Ontario Superior Court of Justice (Commercial List)
(the “Canadian Court”);

WHEREAS, neither the Dutch Borrower nor any Foreign Subsidiary of the U.S.
Borrower (other than the Canadian Debtor) shall be debtors-in-possession in the
Bankruptcy Filings;

WHEREAS, the U.S. Borrower and certain of its Subsidiaries intend to secure term
loan debtor-in-possession financing substantially on the terms and conditions
set forth in the term sheet attached as Schedule I hereto (the “DIP Term
Sheet”);

WHEREAS, the Credit Agreement Parties have requested that the Lenders agree to
amend the Credit Agreement and the other Credit Documents and provide the
consents and make the other agreements, all as provided herein;

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the Credit Agreement Parties, and the Lenders hereby
agree as follows:

ARTICLE 1

Acknowledgements

Section 1.01 Outstanding Indebtedness. The Credit Parties under Credit
Documents, without defense, counterclaim or offset of any kind, are indebted and
liable to the Lenders in the aggregate principal amount of (i) approximately
U.S.$533,000,000 in aggregate outstanding principal amount of Loans borrowed by
the U.S. Borrower plus (ii) approximately U.S.$110,000,000 in aggregate
outstanding principal amount of Loans borrowed by the Canadian Borrower, plus
(iii) interest thereon and fees, expenses (including any attorneys’,
accountants’, appraisers’ and financial advisors’ fees that are chargeable or
reimbursable under the Credit Documents), charges and other obligations incurred
in connection therewith as provided in the Credit Documents (collectively, the
“Outstanding Indebtedness”), which Outstanding Indebtedness is secured by valid,
perfected, enforceable and non-avoidable liens on and security interests in
certain real and personal property of the Borrowers and their Subsidiaries.

Section 1.02 Payments Assumed to be Due. Notwithstanding whether the Lenders
have waived or have agreed to forbear from exercising or have not exercised
their rights to accelerate certain Obligations, for purposes of determining the
rights and claims of the Lenders in the cases expected to be commenced by the
U.S. Bankruptcy Filings (the “U.S. Cases”) and/or the Canadian Bankruptcy
Filings (the “Canadian Case” and together with the U.S. Cases, the “Cases”), the
obligations of the U.S. Debtors and the Canadian Debtor under the Credit
Documents, whether fixed or contingent, shall be deemed, upon the commencement
of such Cases, without the necessity of any further action or notice, due and
payable in full.

ARTICLE 2

Amendments, Consents and Agreements

Each Lender hereby consents to and agrees that, if the financing contemplated by
the DIP Term Sheet is approved by the Bankruptcy Court and the Canadian Court
and executed and delivered by the intended parties thereto, the Credit Documents
shall be amended as necessary to permit:

(a) the granting of Liens on the assets of Holdings and each subsidiary of
Holdings (including each Borrower), and the incurrence of the loans and
guaranties in the amounts and by the Obligors (as defined in the DIP Term
Sheet), as described in the DIP Term Sheet with the priorities set forth
therein; and

(b) the Administrative Agent entering into one or more intercreditor agreements
and amendments to the existing Security Documents implementing the priorities
and Liens set forth in the DIP Term Sheet.

 

- 2 -



--------------------------------------------------------------------------------

The Credit Parties hereby consent to all the provisions of, and actions
contemplated by, this Article 2.

ARTICLE 3

Miscellaneous

Section 3.01. Conditions to Effectiveness. This Fifth Amendment shall become
effective on the date (the “Fifth Amendment Effective Date”) on which each of
the following has occurred: (i) the Administrative Agent shall have received
this Fifth Amendment, executed and delivered by a duly authorized officer of
each of Holdings, each Borrower and the Required Lenders and (ii) the Cases
shall have been commenced.

Section 3.02 Fees. The Borrowers agree to pay to each Lender that executes and
delivers its duly authorized signature page to this Fifth Amendment prior to
5:00 p.m. New York time on July 14, 2009 and (i) such Lender does not commit
(and does not have beneficial owners through it commit) to participate in the
DIP Facility, a cash fee of 1.25% of the aggregate outstanding principal amount
of such Lender’s Loans and undrawn Revolving Loan Commitments under the Credit
Agreement as of the date hereof, or (ii) such Lender commits (or has beneficial
owners through it commit) to participate in the DIP Facility, a cash fee of
0.25% of the aggregate outstanding principal amount of such Lender’s Loans and
undrawn Revolving Loan Commitments under the Credit Agreement as of the date
hereof; provided that such fees shall be payable on the date of the initial
funding under the DIP Facility (as defined in the Term Sheet) if the financing
contemplated by the DIP Term Sheet is approved by the Bankruptcy Court and the
Canadian Court and executed and delivered by the intended parties thereto.

Section 3.03. Reaffirmation of Obligations. Holdings and each of the Borrowers
acknowledge and agree that the Credit Agreement (as modified hereby) and each
other Credit Document, and all Obligations and Liens thereunder, are valid,
perfected, enforceable and non-avoidable against the Credit Parties in every
respect and all of the terms and conditions thereof are legally binding upon the
Credit Parties, in each case all without offset, counterclaims or defenses of
any kind.

Section 3.04. Continuing Effect; No Other Waivers or Amendments. This Fifth
Amendment shall not constitute an amendment or waiver of or consent to any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as an amendment, waiver or
consent to any action on the part of Holdings, any Borrower or any other
Subsidiary of Holdings that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein. Except as
expressly waived hereby, the provisions of the Credit Agreement and the other
Credit Documents are and shall remain in full force and effect in accordance
with their terms.

Section 3.05. Counterparts. This Fifth Amendment may be executed in any number
of separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

 

- 3 -



--------------------------------------------------------------------------------

Section 3.06. Payment of Fees and Expenses. The Borrowers agree to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable expenses incurred in connection with this Fifth Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.

Section 3.07. References to the Credit Agreement. From and after the Fifth
Amendment Effective Date, all references in the Credit Agreement and each of the
other Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement as modified hereby.

Section 3.08. GOVERNING LAW. THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT
ANY CHOICE OF LAW PRINCIPLE THAT WOULD REQUIRE THE APPLICATION OF A LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK).

* * *

 

- 4 -



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

COOPER-STANDARD HOLDINGS, INC. (f/k/a CSA Acquisition Corp.) By:  

/s/ Allen J. Campbell

  Name:   Allen J. Campbell   Title:   Vice President & CFO COOPER-STANDARD
AUTOMOTIVE INC. By:  

/s/ Allen J. Campbell

  Name:   Allen J. Campbell   Title:   COOPER-STANDARD AUTOMOTIVE CANADA LIMITED
By:  

/s/ Allen J. Campbell

  Name:   Allen J. Campbell   Title:   Vice President COOPER-STANDARD AUTOMOTIVE
INTERNATIONAL HOLDINGS B.V. (f/k/a STEFFENS BEHEER BV) By:  

/s/ Allen J. Campbell

  Name:   Allen J. Campbell   Title:   Attorney-In-Fact



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent and
as a Lender

By:  

/s/ Omayra Laucella

  Name:   Omayra Laucella   Title:   Vice President By:  

/s/ Erin Morrissey

  Name:   Erin Morrissey   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT, DATED AS OF THE DATE FIRST WRITTEN ABOVE,
TO THE CREDIT AGREEMENT, DATED AS OF DECEMBER 23, 2004, AMONG COOPER-STANDARD
AUTOMOTIVE INC., COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, THE LENDERS FROM
TIME TO TIME PARTY THERETO AND DEUTSCHE BANK TRUST COMPANY AMERICAS AS
ADMINISTRATIVE AGENT NAME OF INSTITUTION

 

By:  

 

  Name:     Title:  